EDWIN F. HUNTER, Jr., District Judge:
Alleging that he is a “seaman” and demanding recovery under the Jones Act,1 plaintiff brings this suit against his employer, Halliburton, a company engaged, among other activities, in servicing oil rigs. This suit was filed on November 30, 1965. It came on for trial October 28, 1966, on the single issue of whether the plaintiff was a seaman and member of a crew of a vessel within the meaning and purview of the Jones Act. The Court makes findings on this issue:
1. On December 29, 1962, and some time prior thereto, plaintiff was an employee of Halliburton.
2. Plaintiff, on or about December 29, 1962, was allegedly injured while working on Kerr-McGee Rig No. 46 in the Gulf of Mexico, offshore from Cam-eron7 Louisiana.
3. Kerr-McGee Rig No. 46 is a special purpose drilling vessel owned by Kerr-McGee and drilling under contract for J. Ray McDermott on the alleged date of the accident.
4. Halliburton was neither the owner, the charterer, nor the lessee of Kerr-McGee Rig No. 46.
5. Fontenot was employed as a cementer’s helper. His sole responsibility was the operation and maintenance of the Halliburton equipment when it was temporarily aboard Kerr-McGee Rig No. 46. He did not operate the rig or any of its appurtenances, did not drill, run pipe, roll pipe, operate or handle any of the rig equipment.
6. Fontenot was assigned to various jobs on a rotating basis with other Halli*46burton employees. There was no permanent assignment. He did not perform a substantial portion of his duties aboard Kerr-McGee Rig No. 46 or aboard any group of specific vessels.
7. Fontenot’s work assignment with regard to any job or structure was transitory, connected solely with Halliburton services, and terminated with the completion of the specified services rendered.
8. Fontenot worked indiscriminately on land and offshore as the location of the job required.
9. Attached hereto are Exhibits 1 and 2 which reveal Fontenot’s work history and assignments for the ten (10) week period immediately preceding the accident.
CONCLUSION
In the past forty years, we have seen a tremendous expansion of the “seaman” concept far beyond the traditional interpretation of that term. As recently as May of this year, the Fifth Circuit seems to have completed the circle (Gian-fala v. Texas Company, 350 U.S. 879, 76 S.Ct. 141, 100 L.Ed. 775) and has now ruled that a worker more or less permanently attached to a submersible drilling barge may be a seaman as a matter of law. Producers Drilling Company v. Gray (5th Cir., 1966), 361 F.2d 432. In the instant case Kerr-McGee Rig No. 46 is a vessel, and the fact that Halliburton did not own or operate the rig does not deprive Fontenot of his seaman’s status. The fundamental attack on plaintiff’s status is pegged on the fact that he was not “more or less” permanently assigned to a vessel. It is apparent that Fontenot was never permanently assigned to a specified vessel, or a group of specified vessels. It is apparent, too, that he did not do a substantial part of his work on a specified vessel or a group of specified vessels.
The facts here are similar to those in Rotolo v, Halliburton (5th Cir., 1963), 317 F.2d 9. We find that Fontenot was not a “seaman” within the meaning of the Jones Act. Accordingly, judgment is granted for defendant.
EXHIBIT 1
WORK HISTORY AND DAYS AND PERCENTAGES 8/5/62 through 12/30/62
Total days 148 days 100% Total days “on call” or “days off” 60 days 41% Total days sick 5 days 3% Exclusive inland work 23 days 16% Exclusive offshore work 21 days 14% Total days part inland and part offshore* 39 days 26%

*47



*48



*49



. 46 U.S.C.A. § 688.


 Days including part inland and part offshore work are comprised of all days wherein plaintiff traveled from Lake Charles to the offshore rig, including waiting time for transportation to rig and all days where plaintiff traveled from offshore rig to Lake Charles. On these days plaintiff also performed work on the offshore locations. A further breakdown from the records is impossible since there is no accurate measure of total time en route and total time working. The days also include inland work performed by plaintiff preparatory to going offshore.